Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 12/17/2021 has overcome the technical deficiencies and the prior art rejection. Claims 6-8 and 10 are allowed because the prior art of record fails to disclose that:
-wherein 2Atty Dkt. No.: KOHN-235CON USSN: 17/328,121 the control unit updates states of the semiconductor switches included in the first capacitance element group and maintains states of the semiconductor switches included in the second capacitance element group at a time of updating with the first update cycle, and updates states of the semiconductor switches included in the first capacitance element group and the semiconductor switches included in the second capacitance element group at a time of updating with the second update cycle as combined in claim 6.	
-updating on or off states of the semiconductor switches included in the plurality of capacitance elements with a first update cycle where , the reflected power, the reflected voltage or the reflected current is equal to or more than a predetermined value; and updating the on or off states of the semiconductor switches included in the plurality of capacitance elements with a second update cycle longer than the first cycle where, the reflected power, the reflected voltage or the reflected current is less than the predetermined value as combined in claim 10.
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842